Case: 22-30103     Document: 00516302804         Page: 1   Date Filed: 05/02/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 2, 2022
                                  No. 22-30103                         Lyle W. Cayce
                                                                            Clerk

   Robert Mark Turner, Individually and on behalf of others similarly
   situated,

                                                           Plaintiff—Appellee,

                                      versus

   GoAuto Insurance Company,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:21-CV-557


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:
         When a case is removed from state court to federal court and the
   plaintiff seeks to have the case remanded, we evaluate the complaint at the
   time of removal. Bonin v. Sabine River Auth. of La., 961 F.3d 381, 385 (5th
   Cir. 2020). Here, Robert Turner’s operative complaint limited his class
   action to “citizens of Louisiana.” Because GoAuto Insurance Company, the
   defendant, is also a citizen of Louisiana, we find that the suit lacks the
   minimal diversity necessary to vest a federal court with jurisdiction. Thus,
Case: 22-30103       Document: 00516302804         Page: 2   Date Filed: 05/02/2022




                                    No. 22-30103


   we affirm the district court’s order remanding the case to Louisiana state
   court.
                                         I.
            On January 28, 2019, Turner filed a petition for damages in the 19th
   Judicial District Court in East Baton Rouge Parish. Turner totaled his car in
   an accident and alleged that GoAuto, his car insurance carrier, paid less in
   policy benefits than his policy and Louisiana law required. After significant
   pretrial litigation, Turner amended his complaint and transformed his suit
   into a class action. Several months after that amendment, Turner filed a
   motion to certify his class action in Louisiana. Eventually, Turner filed an
   additional memorandum that stipulated that there were more than 3,000
   class members and that each member would recover at minimum $5,000.
   Twenty-three days later, GoAuto filed a notice of removal to federal court
   under the Class Action Fairness Act. See 28 U.S.C. § 1453(c); 28 U.S.C.
   § 1332(d)(2)(A).
            Two days before GoAuto filed its notice of removal, Turner had
   received permission from the Louisiana court to amend his complaint again
   and, as accepted on appeal, filed the amended complaint. This amendment,
   inter alia, changed the definition of the class from class “residents of
   Louisiana” to class “citizens of Louisiana.”
            After removal, the parties filed several competing motions disputing
   which complaint controlled and the sufficiency of GoAuto’s notice of
   removal. Eventually, the district court granted Turner’s motion to remand
   the case, holding that GoAuto could not demonstrate the minimal diversity
   necessary for subject-matter jurisdiction. GoAuto now appeals.




                                          2
Case: 22-30103      Document: 00516302804           Page: 3     Date Filed: 05/02/2022




                                     No. 22-30103


                                          II.
          We review a district court’s order to remand a suit removed pursuant
   to the Class Action Fairness Act (the Act) de novo. Madison v. ADT, L.L.C.,
   11 F.4th 325, 327 (5th Cir. 2021) (citing Robertson v. Exxon Mobil Corp., 814
   F.3d 236, 239 (5th Cir. 2015)). Unlike normal diversity jurisdiction where
   every defendant must be diverse from every plaintiff, see 28 U.S.C. § 1332(a),
   the Act only requires minimal diversity for jurisdiction over class actions, 28
   U.S.C. § 1332(d)(2). This is achieved when “at least one class member is a
   citizen of a State different from the defendant.” Madison, 11 F.4th at 327
   (internal quotation marks omitted) (quoting Home Depot U.S.A., Inc. v.
   Jackson, 139 S. Ct. 1743, 1746 (2019)); see 28 U.S.C. § 1332(d)(2)(A).
          GoAuto asserts that it has demonstrated minimal diversity and that
   both the magistrate judge and the district court that presided over this case
   essentially ignored the facts showing diversity.           GoAuto provides an
   extensive argument that Turner’s amended complaint is not or should not be
   the operative complaint. This contention amounts to an argument that the
   Louisiana court contravened Louisiana law in several ways by allowing
   Turner to amend his complaint to redefine the class.             But GoAuto’s
   argument is defeated by the fact that before it filed its notice of removal, the
   Louisiana court accepted Turner’s amended complaint.
          A basic precept of our federal system is that federal courts do not
   exercise authority over the proceedings of a sovereign state’s judiciary as it
   relates to that state’s laws. See Calder v. Bull, 3 U.S. (3 Dall.) 386, 387 (1798)
   (Chase, J.) (“The establishing courts of justice, the appointment of Judges,
   and the making regulations for the administration of justice, within each
   State, according to its laws . . . [are] the peculiar and exclusive province, and
   duty of the State[.]”); Soc’y of Separationists, Inc. v. Herman, 959 F.2d 1283,
   1286 (5th Cir. 1992) (“Principles of comity and federalism, in addition to




                                           3
Case: 22-30103      Document: 00516302804           Page: 4    Date Filed: 05/02/2022




                                     No. 22-30103


   Article III’s jurisdictional bar, mandate that we intervene in the management
   of state courts only in the extraordinary case.”); Coastal Petroleum Co. v.
   Sec’y of the Army of the U.S., 489 F.2d 777, 778 (5th Cir. 1973) (“[W]e are
   bound too by the chords of Federalism to give proper deference to the laws
   of several States and the final power and duty of the judicial officers of those
   states to interpret those laws.”). However, GoAuto asserts that the Supreme
   Court effectively blessed removal of a case like this one in Standard Fire
   Insurance Co. v. Knowles, 568 U.S. 588, 593–96 (2013), when the Court
   directed district courts to look beyond the language of a state court complaint
   to determine if an amount in controversy requirement was met.
          But Knowles does not stand for the proposition that GoAuto advances,
   namely that federal courts should separately evaluate the procedural rulings
   of a state trial court prior to removal. In Knowles, the Court held that district
   courts must look beyond nonbinding stipulations as to damages in complaints
   in order to “‘aggregat[e]’ the ‘claims of the individual class members[,]’” as
   directed by federal law. 568 U.S. at 595 (quoting 28 U.S.C. § 1332(d)(6)).
   The Court’s holding was that a stipulation that did not legally bind other class
   members could not be determinative of the amount in controversy of a class
   action; it said nothing regarding the refusal to abide by the state law
   procedural rulings made by a state court. Thus, we decline GoAuto’s
   entreaty to disregard the Louisiana state court’s pre-removal procedural
   rulings applying Louisiana law and substitute our own Erie guesses at how a
   Louisiana court ought to rule on a motion to amend a pleading.
          That settled, “[a] motion to remand is evaluated ‘on the basis of
   claims in the state court complaint as it exists at the time of removal.’”
   Bonin, 961 F.3d at 385 (quoting Cavallini v. State Farm Mut. Auto Ins. Co., 44
   F.3d 256, 264 (5th Cir. 1995)). Turner’s operative complaint defined the
   class as




                                          4
Case: 22-30103       Document: 00516302804           Page: 5     Date Filed: 05/02/2022




                                      No. 22-30103


          all citizens of Louisiana insured by GoAuto for the total loss of
          a vehicle and who were paid by GoAuto for their total loss
          based upon a valuation that was reduced by a ‘condition
          adjustment’ deducted from the stated values of a comparison
          vehicle used to calculation the value of the totaled vehicle.
   As the language of the complaint limits the class to “citizens of Louisiana,”
   by definition, no plaintiff can be a citizen of a different state. It is uncontested
   that GoAuto is a citizen of Louisiana, such that every class member is from
   the same state as the defendant and there is no minimal diversity. See
   Madison, 11 F.4th at 327.
          GoAuto attempts two additional arguments to defeat remand. First,
   it argues that it is plausible that some class members are not citizens of
   Louisiana. GoAuto presents evidence of three individuals who at one point
   lived in Louisiana, were insured by GoAuto, had a total-loss claim adjusted
   by GoAuto, and are now domiciled in either Colorado, Texas, or Florida.
   GoAuto’s argument though is wrecked by the text of the complaint. None of
   these individuals, assuming they had relocated to Colorado, Texas, or Florida
   before the filing of the complaint, qualify as citizens of Louisiana, and thus
   members of the defined class in Turner’s complaint. See Hollinger v. Home
   State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011).
          GoAuto’s second argument is that the law of this circuit bars such a
   class definition, or in the alternative, that the Act cannot be read to allow such
   a class definition. The cases that GoAuto presents for its first point only
   establish that when determining a party’s citizenship, a party cannot rest on
   conclusionary allegations. E.g., Preston v. Tenet Healthsystem Mem’l Med.
   Ctr., Inc., 485 F.3d 793, 797–98 (5th Cir. 2007). They do not stand for the
   legal proposition that GoAuto asserts. As to its second point, ultimately, we
   find the conclusion reached by our sister circuits, that nothing in the text of
   the Act bars such a class definition, more persuasive. See Life of the S. Ins.




                                            5
Case: 22-30103      Document: 00516302804          Page: 6    Date Filed: 05/02/2022




                                    No. 22-30103


   Co. v. Carzell, 851 F.3d 1341, 1347–48 (11th Cir. 2017); Johnson v. Advance
   Am., 549 F.3d 932, 937–38 (4th Cir. 2008). In fact, GoAuto points to nothing
   in the text of the statute that would bar Turner’s class definition.
                                        III.
          We AFFIRM the judgment of the district court.              The case is
   REMANDED to the district court with instructions to remand it to the 19th
   Judicial District Court in East Baton Rouge Parish, Louisiana.
                 AFFIRMED; REMANDED WITH INSTRUCTIONS.




                                          6